        Case 1:11-md-02262-NRB Document 3184 Filed 10/05/20 Page 1 of 17




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK



IN RE: LIBOR-BASED FINANCIAL                       Civ. No. 11-md-2262 (NRB)
INSTRUMENTS ANTITRUST LITIGATION


THIS DOCUMENT RELATES TO:


33-35 GREEN POND ROAD ASSOC., LLC,                 Civ. No. 12-cv-5822 (NRB)
on behalf of itself and all others similarly
situated,

                                     Plaintiff,
v.

BANK OF AMERICA CORPORATION, et al.,

                                  Defendants.


COURTYARD AT AMWELL II, LLC, et al.,               Civ. No. 12-cv-6693 (NRB)
on behalf of themselves and all others similarly
situated,

                                     Plaintiffs,

                        v.

BANK OF AMERICA CORPORATION, et al.,

                                  Defendants.


       [PROPOSED] FINAL JUDGMENT AND ORDER GRANTING FINAL APPROVAL
          OF SETTLEMENTS WITH HSBC BANK PLC, JPMORGAN CHASE & CO.,
          JPMORGAN CHASE BANK, N.A., BANK OF AMERICA CORPORATION,
                   BANK OF AMERICA, N.A., AND CITIBANK, N.A.




83623359v.2
        Case 1:11-md-02262-NRB Document 3184 Filed 10/05/20 Page 2 of 17



        WHEREAS, the following cases are pending before this Court: (1) 33-35 Green Pond Road

Assoc., LLC et at. v. Bank of America Corporation, et al., Civ. No. 12-cv-5822 (S.D.N.Y.) (NRB) and

(2) Courtyard at Amwell II, LLC, et al. v. Bank of America Corporation, et al., Civ. No. 12-cv-6693

(S.D.N.Y.) (NRB) (collectively, the “Non-Defendant OTC Action” or the “Action”);

        WHEREAS, Plaintiffs 33-35 Green Pond Road Assoc., LLC, Courtyard at Amwell II, LLC,

Greenwhich Commons II, LLC, Jill Court Associates II, LLC, Maidencreek Ventures II LP,

Raritan Commons, LLC, and Lawrence W. Gardener (collectively, the “Non-Defendant OTC

Plaintiffs”) have moved, pursuant to Federal Rule of Civil Procedure 23(e), for an order:

(a) granting final approval to the settlements with Barclays PLC, Barclays Bank PLC, and Barclays

Capital Inc., HSBC Bank plc, JPMorgan Chase & Co., JPMorgan Chase Bank, N.A., Bank of

America Corporation, Bank of America, N.A., and Citibank, N.A.,1 (b) certifying the Settlement

Classes (defined in ¶ 6, infra); (c) granting final approval to the Plan of Allocation; (d) appointing

Lite DePalma Greenberg, LLC and Hagens Berman Sobol Shapiro LLP as Class Counsel for the

Settlement Classes; and (e) finding that the notice provided to members of the Settlement Classes

satisfied Federal Rules of Civil Procedure 23(c)(2)(B) and 23(e)(1), due process, and any other

applicable law;2

        WHEREAS, the Court has considered the Settlement Agreements and other documents

submitted in connection with Non-Defendant OTC Plaintiffs’ Motion for Final Approval of



    1
      In this Final Judgment and Order, the terms “Settlement” or “Settlement Agreements” refers
collectively to the Non-Defendant OTC Plaintiffs’ settlements with HSBC, Citi, JPM and BOA,
but not with Barclays. The Non-Defendant OTC Plaintiffs’ settlement with Barclays is addressed
in a separate Final Judgment and Order.
    2
      “Settlement Classes” as used in this Final Judgment and Order refers collectively to the
HSBC, JPMorgan, Bank of America, and Citibank settlement classes preliminarily approved by the
Court. ECF No. 3079.


                                                  -1-
83623359v.2
        Case 1:11-md-02262-NRB Document 3184 Filed 10/05/20 Page 3 of 17




Settlements with Barclays PLC, Barclays Bank PLC, and Barclays Capital Inc., HSBC Bank plc,

JPMorgan Chase & Co., JPMorgan Chase Bank, N.A., Bank of America Corporation, Bank of

America, N.A., and Citibank, N.A., and good cause appearing therefor;

        NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

        1.     This Court has subject matter jurisdiction over this Action and, solely for purposes

of effectuating the Settlements and subject to the express limitations contained in the Settlement

Agreements, personal jurisdiction over Non-Defendant OTC Plaintiffs, Settling Defendants,3 and

all Class Members.4

        2.     All terms in initial capitalization used in this Final Judgment and Order shall have

the same meanings as set forth in the Settlement Agreements, unless otherwise defined herein.

                         I.      FINAL APPROVAL OF SETTLEMENTS

        3.     Upon review of the record, including the orders preliminarily approving the

Settlements and the submissions in support of the Settlements and preliminary approval, the

Court finds that all of the Settlements resulted from arm’s-length negotiations between highly

experienced counsel and fall within the range of possible approval.

        4.     Pursuant to Rule 23(e) of the Federal Rules of Civil Procedure, the Court hereby

grants final approval of all of the Settlements on the basis that they are fair, reasonable, and

adequate as to, and in the best interests of, all Class Members, within the meaning of, and in

compliance with all applicable requirements of, Federal Rule of Civil Procedure; the Court directs

the Settlements’ consummation according to their terms. In reaching this conclusion, the Court


    3
      “Settling Defendants” refers to: (1) HSBC Bank plc (“HSBC”); (2) JPMorgan Chase & Co.
and JPMorgan Chase Bank, N.A. (collectively, “JPM”); (3) Bank of America Corporation and Bank
of America, N.A. (collectively, “BOA”); and (4) Citibank, N.A. (“Citi”).
    4
      “Class Members” refer collectively to members of the Settlement Classes.


                                                 -2-
83623359v.2
        Case 1:11-md-02262-NRB Document 3184 Filed 10/05/20 Page 4 of 17



has considered the express language of Rule 23(e) and the factors set forth in City of Detroit v.

Grinnell Corp., 495 F.2d 448, 463 (2d Cir. 1974), abrogated on other grounds by Goldberger v. Integrated

Resources, Inc., 209 F.3d 43 (2d Cir. 2000). Moreover, the Court concludes as follows:

        a.      The Settlements were negotiated by counsel with significant experience litigating

                antitrust class actions and are the result of vigorous arm’s-length negotiations

                undertaken in good faith;

        b.      This Action is likely to involve contested and serious questions of law and fact,

                such that the value of immediate monetary recovery, in conjunction with the value

                of the prospective relief set forth in the Settlements, outweigh the uncertain

                possibility of future relief after protracted and expensive litigation; and

        c.      Class Counsel’s judgment that the Settlements are fair and reasonable, and the

                reactions to the Settlements by members of the Settlement Classes are entitled to

                great weight.

                II.     FINAL APPROVAL OF THE PLAN OF ALLOCATION

        5.      Upon review of the record, the Court finds that the Plan of Allocation5 has a

reasonable, rational basis and is fair and adequate. Therefore, the Plan of Allocation is hereby

finally approved.




    5
      The Plan of Allocation was set forth at pp. 18-20 of Non-Defendant OTC Plaintiffs’
Memorandum of Law in Support of Motion for Authorization to Disseminate Notice of
Settlements to the Non-Defendant OTC Class, Appointing Rust Consulting as the Notice and
Claims Administrator, Huntington Bank as the Escrow Agent, and for Preliminary Approval of
Plan of Allocation (ECF No. 3032), and was preliminarily approved by the Court on April 20,
2020. See ECF No. 3080.


                                                  -3-
83623359v.2
        Case 1:11-md-02262-NRB Document 3184 Filed 10/05/20 Page 5 of 17




                  III.    CERTIFICATION OF THE SETTLEMENT CLASSES

        6.      Pursuant to Rule 23 of the Federal Rules of Civil Procedure, the Court certifies,

solely for purposes of effectuating the Settlements set forth in the Settlement Agreements, the

following Settlement Classes:

        The HSBC Settlement is on behalf of a class (“HSBC Settlement Class”) defined as:

                All Persons that purchased or otherwise acquired in the United States
                from a Non-Defendant OTC Financial Institution a U.S. Dollar
                LIBOR-Based Instrument and that owned such instrument during
                the Class Period.

        The Citi Settlement is on behalf of a class (“Citi Settlement Class”) defined as:

                All Persons that transacted in the United States with a Non-
                Defendant OTC Financial Institution in a U.S. Dollar LIBOR-Based
                Instrument, which instrument paid interest based upon U.S. Dollar
                LIBOR at any time during the Class Period.

        The JPM/BOA Settlement is on behalf of a class (“JPM/BOA Settlement Class”) defined

as:

                All Persons that transacted in the United States with a Non-
                Defendant OTC Financial Institution in a U.S. Dollar LIBOR-Based
                Instrument, which instrument paid interest based upon U.S. Dollar
                LIBOR at any time during the Class Period.

Although the definitions of the Settlement Classes differ slightly, the composition of the

Settlement Classes is materially the same, and the Class Period for all Settlement Classes is

August 1, 2007 through May 31, 2010. For all Settlement Classes, the Non-Defendant OTC

Financial Institutions are the following entities (and any of their subsidiaries, affiliates,

predecessors, or successors): Ally Financial Inc.; American Express Company; Bancwest

Corporation; The Bank of New York Mellon Corporation; BB&T Corporation; BBVA Compass

Bancshares, Inc.; BMO Harris Bank, N.A.; Capital One Financial Corporation; Fifth Third




                                                   -4-
83623359v.2
        Case 1:11-md-02262-NRB Document 3184 Filed 10/05/20 Page 6 of 17



Bancorp; Goldman Sachs Group, Inc.; Harris Financial Corporation; Keycorp Cleveland; M&T

Bank Corporation; Metlife, Inc.; Morgan Stanley; Northern Trust Corporation; The PNC

Financial Services Group, Inc.; Regions Financial Corporation; State Street Corporation; Suntrust

Banks, Inc.; The Toronto-Dominion Bank; Unionbancal Corporation; U.S. Bancorp; and Wells

Fargo & Company.

        7.      The Court’s certification of the Settlement Classes as provided herein is without

prejudice to, or waiver of the rights of, any defendant to contest certification of any other class

proposed in these actions (i.e., the actions included in the above-captioned multi-district litigation).

The Court’s findings in this Order shall have no effect on the Court’s ruling on any motion to

certify any class in these actions or on the Court’s rulings concerning any defendant’s motion, and

no party may cite or refer to the Court’s approval of the Settlement Class as persuasive or binding

authority with respect to any motion to certify any such class or any defendant’s motion. The

findings that follow in Paragraphs 8-9 are limited to this Final Judgment and Order and are made

only in the context of the Settlements.

        8.      The Court finds that the requirements of Rule 23 are satisfied solely for the

purpose of effectuating the Settlements as follows:

        a.      Pursuant to Rule 23(a)(1), the Court determines that the members of the

                Settlement Classes are so numerous that their joinder before the Court would be

                impracticable;

        b.      Pursuant to Rule 23(a)(2), the Court determines that Non-Defendant OTC

                Plaintiffs have alleged one or more questions of fact or law common to the

                Settlement Classes;




                                                  -5-
83623359v.2
        Case 1:11-md-02262-NRB Document 3184 Filed 10/05/20 Page 7 of 17




        c.     Pursuant to Rule 23(a)(3), the Court determines that Non-Defendant OTC

               Plaintiffs’ claims are typical of the claims of the Settlement Classes;

        d.     Pursuant to Rule 23(a)(4), the Court determines that Non-Defendant OTC

               Plaintiffs will fairly and adequately protect the interests of the Settlement Classes;

        e.     Pursuant to Rule 23(b)(3), the Court determines that common questions of law

               and fact predominate over questions affecting only individual members of the

               Settlement Classes; and

        f.     Pursuant to Rule 23(b)(3), the Court determines that a class resolution is superior

               to other available methods for the fair and efficient adjudication of this Action.

        9.     If the Effective Date6 does not occur with respect to any Settlement because of a

failure of a condition that affects that Settlement, then certification of the corresponding


    6
      Pursuant to Paragraph 6(a) of the HSBC Settlement Agreement, the Effective Date of
Settlement shall be the date when all of the following events shall have occurred and shall be
conditioned on the occurrence of all of the following events: (i) HSBC’s contribution to the
Settlement Fund has been made pursuant to this Agreement; (ii) Entry of the Preliminary
Approval Order; (iii) Final Approval by the Court of the settlement set forth in this Agreement,
following Class Notice and the Fairness Hearing; (iv) No Party has exercised his, her, or its rights
to terminate this Agreement pursuant to Paragraphs 10(c), 13(a), or 13(d) of this Agreement; and
(v) Entry by the Court of a Final Judgment and Order of Dismissal, and the Final Judgment and
Order of Dismissal becomes final, or, in the event that the Court enters an Alternative Judgment
and neither Class Plaintiffs nor HSBC elects to terminate this Agreement, and such Alternative
Judgment becomes final.
    Pursuant to Paragraph 6(a) of Citi Settlement Agreement, the Effective Date of Settlement
shall be the date when all of the following events shall have occurred and shall be conditioned on
the occurrence of all of the following events: (i) Citi’s payment of the Settlement Amount has been
made pursuant to this Agreement; (ii) Entry of the Preliminary Approval Order; (iii) Final
Approval by the Court of the settlement set forth in this Agreement, following Class Notice and
the Fairness Hearing; (iv) No Party has exercised his, her, or its rights to terminate this Agreement
pursuant to Paragraphs 10(c), 13(a), or 13(d) of this Agreement; and (v) Entry by the Court of a
Final Judgment and Order of Dismissal, and the Final Judgment and Order of Dismissal becomes
final, or, in the event that the Court enters an Alternative Judgment and neither Class Plaintiffs
nor Citi elects to terminate this Agreement, and such Alternative Judgment becomes final.
    Pursuant to Paragraph 6(a) of the JPM/BOA Settlement Agreement, the Effective Date of
Settlement shall be the date when all of the following events shall have occurred and shall be
conditioned on the occurrence of all of the following events: (i) JPMorgan’s and BOA’s respective
contributions to the Settlement Fund have been made pursuant to this Agreement; (ii) Entry of


                                                 -6-
83623359v.2
        Case 1:11-md-02262-NRB Document 3184 Filed 10/05/20 Page 8 of 17



Settlement Class shall be deemed null and void as to the parties subject to the relevant Settlement

without the need for further action by the Court or the affected Settling Defendant(s).

                                    IV.     CLASS COUNSEL

        10.    Pursuant to Rule 23(g) of the Federal Rules of Civil Procedure, and solely for

settlement purposes, the following firms are designated as settlement class counsel for the

Settlement Classes (“Class Counsel”): Lite DePalma Greenberg, LLC and Hagens Berman Sobol

Shapiro LLP.

                                     V.      CLASS NOTICE

        11.    Upon review of the record, the Court finds that members of the Settlement Classes

were provided direct notice of the Settlements as well as publication notice and Internet notice,

which constituted due, adequate, and sufficient notice of the Settlements; the Court further finds

that the notice provided to members of the Settlement Classes was the best practicable notice

under the circumstances, and that it satisfied the requirements of Federal Rules of Civil Procedure

23(c)(2)(B) and 23(e)(1), due process, and any other applicable law. No Class Member is relieved

from the terms of the Settlements, including the releases provided for therein, based upon the

contention or proof that such Class Member failed to receive actual or adequate notice. A full

opportunity has been offered to all Class Members to object to the Settlements and to participate

in the hearing thereon. The Court further finds that the notice provisions of the Class Action




the Preliminary Approval Order; (iii) Final Approval by the Court of the settlement set forth in
this Agreement, following Class Notice and the Fairness Hearing; (iv) No Party has exercised his,
her, or its rights to terminate this Agreement pursuant to Paragraphs 10(c), 13(a), or 13(d) of this
Agreement; and (v) Entry by the Court of a Final Judgment and Order of Dismissal, and the Final
Judgment and Order of Dismissal becomes final, or, in the event that the Court enters an
Alternative Judgment and neither Class Plaintiffs nor the Settling Defendants elects to terminate
this Agreement, and such Alternative Judgment becomes final.


                                                -7-
83623359v.2
        Case 1:11-md-02262-NRB Document 3184 Filed 10/05/20 Page 9 of 17




Fairness Act, 28 U.S.C. § 1715, were fully discharged and that the statutory waiting period has

elapsed.

                                  VI.     OTHER PROVISIONS

        12.    The Court approves and directs the implementation of all the terms of the

Settlements.

        13.    If this Final Judgment and Order is set aside, materially modified, or overturned by

this Court or on appeal, and is not fully reinstated on further appeal, this Final Judgment and

Order certifying the Settlement Classes shall be vacated nunc pro tunc.




                                                -8-
83623359v.2
        Case 1:11-md-02262-NRB Document 3184 Filed 10/05/20 Page 10 of 17




        14.    Except as to any individual claim of those Persons who have validly and timely

requested exclusion from the Settlement Classes (“Opt-Outs”),7 all Released Parties8, and all

Releasing Parties9 are bound by this Final Judgment and Order and by the Settlement Agreements.


    7
       The Opt-Outs to the Settlements are listed in Exhibit A to this Order.
     8
       Pursuant to Paragraph 2(kk) of the HSBC Settlement Agreement, “Released Parties” are
defined as “HSBC, HSBC Holdings plc, and each of their past or present direct and indirect
parents (including holding companies), subsidiaries, affiliates, associates (all as defined in SEC
Rule 12b-2 promulgated pursuant to the Securities Exchange Act of 1934), predecessors,
successors, and each of their respective officers, directors, employees, agents, attorneys, legal or
other representatives, trustees, heirs, executors, administrators, advisors, and assigns. Released
Parties does not include: (i) any of the other Defendants that are unaffiliated with HSBC or HSBC
Holdings plc; or (ii) any other Person unaffiliated with HSBC or HSBC Holdings plc formerly
named as a party in the Non-Defendant OTC Action.”
     Pursuant to Paragraph 2(ll) of the Citi Settlement Agreement, “Released Parties” are defined as
“Citi and its respective predecessors, successors and assigns, the respective current and former
officers, directors, employees, managers, members, partners, agents (in their respective capacities as
agents of Citi), shareholders (in their respective capacities as shareholders of Citi), attorneys,
trustees, and legal or other representatives, and the predecessors, successors, heirs, executors,
administrators, and assigns of each of the foregoing in their respective capacity as such. Released
Parties does not include: (i) any of the other Defendants that are unaffiliated with Citi; or (ii) any
other Person unaffiliated with Citi formerly named as a party in the Non-Defendant OTC
Action.”
     Pursuant to Paragraph 2(nn) of the JPM/BOA Settlement Agreement, “Released Parties” are
defined as “JPMorgan, BOA, and their respective predecessors, successors and assigns, the
respective direct and indirect parents, subsidiaries, associates, and affiliates thereof, and the
respective current and former officers, directors, employees, managers, members, partners, agents
(in their respective capacities as agents of JPMorgan or BOA), shareholders (in their respective
capacities as shareholders of JPMorgan or BOA), attorneys, trustees, and legal or other
representatives, and the predecessors, successors, heirs, executors, administrators, and assigns of
each of the foregoing in their respective capacity as such. Released Parties does not include: (i) any
of the other Defendants that are unaffiliated with the Settling Defendants; or (ii) any other Person
unaffiliated with the Settling Defendants formerly named as a party in the Non-Defendant OTC
Action.”
     9
       Pursuant to Paragraph 2(ll) of the HSBC Settlement Agreement, “Releasing Parties” are
defined as “Individually and collectively, Class Plaintiffs and each Non-Defendant OTC Class
Member, on behalf of themselves and any of their respective past or present officers, directors,
stockholders, agents, employees, legal representatives, partners, associates, trustees, beneficiaries,
beneficial owners, parents, subsidiaries, divisions, affiliates, heirs, executors, administrators,
purchasers, predecessors, successors, and assigns, whether or not they object to the settlement set
forth in this Agreement and whether or not they make a claim for payment from the Net
Settlement Fund.”
     Pursuant to Paragraph 2(mm) of the Citi Settlement Agreement, “Releasing Parties” are
defined as “Individually and collectively, Non-Defendant OTC Plaintiffs and each and every Class
Member on their own behalf and on behalf of their respective predecessors, successors,
beneficiaries, and assigns, the direct and indirect parents, subsidiaries, divisions, and affiliates
thereof, the current and former officers, directors, employees, agents, stockholders, trustees,


                                                 -9-
83623359v.2
       Case 1:11-md-02262-NRB Document 3184 Filed 10/05/20 Page 11 of 17




        15.     The Court dismisses the Non-Defendant OTC Action, and hereby bars all Released

Claims,10 against any of the Released Parties by the Releasing Parties, with prejudice. The Parties

are to bear their own costs, except as otherwise provided in the Settlements.



fiduciaries, and legal or other representatives of each of the foregoing (in their capacity as such)
and the predecessors, successors, heirs, executors, administrators, beneficiaries, and assigns of each
of the foregoing, whether or not they object to the Settlement and whether or not they make a
claim for payment from the Net Settlement Fund.”
    Pursuant to Paragraph 2(nn) of the JPM/BOA Settlement Agreement, “Releasing Parties” are
defined as “Individually and collectively, Non-Defendant OTC Plaintiffs and each and every Class
Member on their own behalf and on behalf of their respective predecessors, successors,
beneficiaries, and assigns, the direct and indirect parents, subsidiaries, divisions, and affiliates
thereof, the current and former officers, directors, employees, agents, stockholders, trustees,
fiduciaries, and legal or other representatives of each of the foregoing (in their capacity as such)
and the predecessors, successors, heirs, executors, administrators, beneficiaries, and assigns of each
of the foregoing, whether or not they object to the Settlement and whether or not they make a
claim for payment from the Net Settlement Fund.”
    10
       Pursuant to Paragraph 2(jj) of the HSBC Settlement Agreement, “Released Claims” are
defined as “Any and all manner of claims, causes of action, cross-claims, counter-claims, charges,
liabilities, demands, judgments, suits, obligations, debts, setoffs, rights of recovery, or liabilities for
any obligations of any kind whatsoever (however denominated), whether class or individual, in law
or equity or arising under constitution, statute, regulation, ordinance, contract, or otherwise in
nature for fees, costs, penalties, fines, debts, expenses, attorneys’ fees, and damages, whenever
incurred, and liabilities of any nature whatsoever (including joint and several), known or
unknown, suspected or unsuspected, asserted or unasserted, concerning U.S. Dollar LIBOR-Based
Instruments which the Releasing Party ever had, now has, or hereafter may have against the
Released Parties (whether directly, derivatively, representationally, or in any other capacity) arising
from or relating in any way to any conduct alleged or that could have been alleged in and arising
from the factual predicate of the Non-Defendant OTC Action or any amended complaint or
pleading therein, from the beginning of time until the Effective Date: provided, however, that
Released Claims does not include claims for any breach of the terms of this Agreement.”
    Pursuant to Paragraph 2(kk) of the Citi Settlement Agreement and Paragraph 2(mm) of the
JPM/BOA Settlement Agreement, “Released Claims” are defined as “Any and all manner of
claims, causes of action, cross-claims, counter-claims, charges, liabilities, demands, judgments, suits,
obligations, debts, setoffs, rights of recovery, or liabilities for any obligations of any kind
whatsoever (however denominated), whether class or individual, in law or equity or arising under
constitution, statute, regulation, ordinance, contract, or otherwise in nature, for fees, costs,
penalties, fines, debts, expenses, attorneys’ fees, and damages, whenever incurred, and liabilities of
any nature whatsoever (including joint and several), whether based on federal, state, local, statutory
or common law, in equity, or on any other law, rule, regulation, ordinance, contract, or the law of
any foreign jurisdiction, whether fixed or contingent, known or unknown, suspected or
unsuspected, asserted or unasserted, matured or unmatured, arising from or relating in any way to
any U.S. Dollar LIBOR-Based Instrument transacted with a Non-Defendant OTC Financial
Institution, that any Releasing Party ever had, now has, or hereafter may have against the Released
Parties (whether directly, derivatively, representationally, or in any other capacity) and that were
alleged or could have been alleged in the Non-Defendant OTC Actions or any amended complaint
or pleading therein, from the beginning of time until the Effective Date, including, for the


                                                  - 10 -
83623359v.2
       Case 1:11-md-02262-NRB Document 3184 Filed 10/05/20 Page 12 of 17



        16.     Any Opt-Outs that have timely and validly requested exclusion from any Settlement

Class and are hereby excluded from that Settlement Class, are not bound by this Final Judgment

and Order as it relates to that Settlement, and may not make any claim or receive any benefit from

that Settlement, whether monetary or otherwise.

        17.     Upon the Effective Date, the Releasing Parties: (a) shall be deemed to have hereby

fully and irrevocably waived, released, relinquished, and discharged all Released Claims against the

Released Parties, regardless of whether such Releasing Party executes and delivers a proof of claim;

(b) shall be forever enjoined from prosecuting in any forum any Released Claim against any of the

Released Parties; and (c) agree and covenant not to sue any of the Released Parties on the basis of

any Released Claims or to assist any third party in commencing or maintaining any suit against any

Released Party related in any way to any Released Claims.

        18.     This Final Judgment and Order shall not affect, in any way, the right of the

Releasing Parties to pursue claims, if any, outside the scope of the Released Claims.

        19.     The Settlements, acts performed in furtherance of the Settlements and/or

documents executed in furtherance of the Settlements may not be deemed or used as evidence of

an admission or other statement supporting: (a) the validity of any claim made by Non-Defendant

OTC Plaintiffs, Class Members, or Class Counsel (including the appropriateness of class

certification); (b) any wrongdoing or liability of the Released Parties; or (c) any fault or omission of

the Released Parties in any court, administrative agency, or other proceeding.




avoidance of doubt, Unknown Claims: provided, however, that Released Claims does not include
claims for any breach of the terms of this Agreement.”


                                                 - 11 -
83623359v.2
       Case 1:11-md-02262-NRB Document 3184 Filed 10/05/20 Page 13 of 17



        20.     The Settlements shall not be offered or be admissible in evidence against Released

Parties in any action or proceeding, except in an action or proceeding that is in furtherance of the

respective Settlement’s terms or brought to enforce its terms. Notwithstanding the foregoing, the

Settlements may be filed in an action to enforce or interpret the terms of the respective Settlement

and any other documents executed in connection with the performance of the agreements

embodied therein. The Released Parties may file the Settlements and/or this Final Judgment and

Order in any action that may be brought against them in order to support a defense or

counterclaim based on the principles of res judicata, collateral estoppel, full faith and credit,

release, good faith settlement, judgment bar, or reduction or any other theory of claim preclusion

or issue preclusion or similar defense or counterclaim.

        21.     Any order entered regarding the motion for attorneys’ fees and expenses in this

Action shall in no way disturb or affect this Final Judgment and Order and shall be considered

separate from this Final Judgment and Order.

        22.     If this Final Judgment and Order is set aside, materially modified, or overturned by

this Court or on appeal, and is not fully reinstated on further appeal, this Final Judgment and

Order shall be deemed vacated and shall have no force or effect whatsoever. In the event a

Settlement is terminated in accordance with its terms, is vacated, is not approved, or the Effective

Date fails to occur for any reason, then the Parties shall be deemed to have reverted to their

respective status as of the Execution Date without prejudice and shall comply with all applicable

provisions of the Settlement Agreements.

        23.     Without affecting the finality of this Final Judgment and Order in any way, this

Court hereby retains exclusive continuing jurisdiction over: (a) implementation of the Settlements




                                                 - 12 -
83623359v.2
         Case 1:11-md-02262-NRB Document 3184 Filed 10/05/20 Page 14 of 17



and any award or distribution of monies under the claims-made Settlements; (b) hearing and

determining applications for attorneys’ fees, costs, expenses, and service awards to the Non-

Defendant OTC Plaintiffs; and (c) all parties hereto for the purpose of construing, enforcing, and

administering the Settlements.

         24.   To the extent permitted by law, the Court bars claims against the Released Parties

for contribution or indemnification (however denominated) for all or a portion of any amounts

paid or awarded in the Non-Defendant OTC Action by way of any settlement, judgment or

otherwise by any of the following:

         a.    Any of the other Defendants currently named in the Non-Defendant OTC Action;

         b.    Any other Person11 formerly named as a party in the Non-Defendant OTC Action;

               or

         c.    Any other Person subsequently added or joined as a party in the Non-Defendant

               OTC Action.

Notwithstanding the foregoing, should any court determine that any Defendant or Person is or

was legally entitled to any kind of contribution or indemnification from the Settling Defendants

arising out of or related to Released Claims, the Releasing Parties agree that any money judgment

subsequently obtained by the Releasing Parties against any Person or Defendant shall be reduced

to an amount such that, upon paying the entire amount, the Person or Defendant would have no



    11
       Pursuant to Paragraph 2(gg) of the HSBC Settlement Agreement, Paragraph 2(hh) of the Citi
Settlement Agreement, and Paragraph 2(jj) of the JPM/BOA Settlement Agreement, “Person” is
defined as “An individual, corporation, limited liability corporation, professional corporation,
limited liability partnership, limited partnership, partnership, association, joint stock company,
estate, legal representative, trust, unincorporated association, municipality, state, state agency, any
entity that is a creature of any state, any government or any political subdivision, authority, office,
bureau or agency of any government, and any business or legal entity, and any spouses, heirs,
predecessors, successors, representatives, or assignees of the foregoing.”


                                                - 13 -
83623359v.2
       Case 1:11-md-02262-NRB Document 3184 Filed 10/05/20 Page 15 of 17




claim for contribution, indemnification, or similar claims (however denominated) against the

Settling Defendants.

        25.    To the extent permitted by law, the Court bars claims by the Released Parties for

contribution or indemnification (however denominated) for all or a portion of any amounts paid

or awarded in the Non-Defendant OTC Action by way of any settlement, judgment or otherwise

against any of the following:

        a.     Any of the other Defendants currently named in the Non-Defendant OTC Action;

        b.     Any other Person formerly named as a party in the Non-Defendant OTC Action;

               or

        c.     Any other Person subsequently added or joined as a party in the Non-Defendant

               OTC Action.

        26.    There is no just reason for delay in the entry of this Final Judgment and Order, and

immediate entry by the Clerk of the Court is expressly directed pursuant to Rule 54(b) of the

Federal Rules of Civil Procedure.

        IT IS SO ORDERED.

               5 2020
DATED: October __,
                                             HON. NAOMI REICE BUCHWALD
                                             UNITED STATES DISTRICT JUDGE




                                              - 14 -
83623359v.2
         Case 1:11-md-02262-NRB Document 3184 Filed 10/05/20 Page 16 of 17




                                          Exhibit A

                     List of Requests to Opt-Out of the Settlement Classes

    1.  The City of Philadelphia, Pennsylvania
    2.  The Pennsylvania Intergovernmental Cooperation Authority
    3.  Salix Capital US, Inc.
    4.  Darby Financial Products
    5.  Capital Ventures International
    6.  Prudential Investment Portfolios 2, f/k/a Dryden Core Investment Fund, o/b/o PGIM
        Core Short-Term Bond Fund (f/k/a Prudential Core Short-Term Bond Fund)
    7. PGIM Core Ultra Short Bond Fund (f/k/a Prudential Core Taxable Money Market Fund
    8. National Credit Union Administration as liquidating agent for U.S. Central Federal
        Credit Union
    9. National Credit Union Administration as liquidating agent for Western Corporate
        Federal Credit Union
    10. National Credit Union Administration as liquidating agent for Members United
        Corporate Federal Credit Union
    11. National Credit Union Administration as liquidating agent for Southwest Corporate
        Federal Credit Union
    12. National Credit Union Administration as liquidating agent for Constitution Corporate
        Federal Credit Union.
    13. The Charles Schwab Corporation
    14. Charles Schwab Bank, N.A.
    15. Charles Schwab & Co., Inc.
    16. Schwab Money Market Fund, a series of The Charles Schwab Family of Funds
    17. Schwab Value Advantage Money Fund, a series of the Charles Schwab Family of Funds
    18. Schwab Retirement Advantage Money Fund, a series of the Charles Schwab Family of
        Funds
    19. Schwab Investor Money Fund, a series of the Charles Schwab Family of Funds
    20. Schwab Advisor Cash Reserves, a series of the Charles Schwab Family of Funds
    21. Schwab Cash Reserves, a series of the Charles Schwab Family of Funds
    22. Schwab U.S. Dollar Liquid Assets Fund, a series of the Charles Schwab Worldwide Funds,
        plc
    23. Schwab Short-Term Bond Market Fund, a former series of Schwab Investments
    24. Schwab Total Bond Market Fund, a former series of Schwab Investments
    25. Schwab Yield Plus Fund, a former series of Schwab Investments;
    26. Schwab YieldPlus Liquidation Trust
    27. Federal Home Loan Mortgage Corporation
    28. The Federal Deposit Insurance Corporation as Receiver for Amcore Bank, N.A.
    29. The Federal Deposit Insurance Corporation as Receiver for IndyMac Bank, F.S.B.
    30. The Federal Deposit Insurance Corporation as Receiver for Lydian Private Bank
    31. The Federal Deposit Insurance Corporation as Receiver for Washington Mutual Bank
    32. The Federal Deposit Insurance Corporation as Receiver for Westernbank Puerto Rico



                                             - 15 -
83623359v.2
       Case 1:11-md-02262-NRB Document 3184 Filed 10/05/20 Page 17 of 17




    33. Principal Financial Group, Inc.
    34. Principal Commercial Funding II, LLC
    35. Principal Mortgage Value Investors A, LLC
    36. Principal Capital Interest Only I, LLC
    37. Bay Area Toll Authority




                                             - 16 -
83623359v.2
